El Juez Asociado Su. del Toro,
emitió la opinión del tribunal.
La menor Amparo de la Concepción Santana, asistida de su legítimo padre, presentó cierta demanda de tercería en la Corte Municipal de Ponce. Celebrada la vista, la corte dictó sentencia en favor de la tercerista. La parte contraria apeló para ante la corte de distrito y obtuvo que el pleito se inclu-yera en el calendario y que se señalara el juicio para el 26 de abril de 1917. En el día señalado se llamó en efecto el pleito y sólo compareció la parte demandada quien, basándose en la falta de comparecencia de la parte demandante, solicitó que se dictara sentencia desestimando, por abandono, la demanda, de acuerdo con lo prescrito en la sección 3.de la ley para re-glamentar las apelaciones contra sentencias de las cortes mu-nicipales en pleitos civiles. Comp. 1911, p. 901. La corte de distrito dictó la sentencia solicitada.
Así las cosas, el 16 de mayo de 1916, la tercerista, por me-dio de su abogado, pidió a la corte que usando de las facul-tades que le confería el artículo 140 del Código de Enjuicia-miento Civil, la exonerara de los efectos de la sentencia dic-tada, disponiendo la apertura del pleito para que fuera visto en su fondo. Se acompañó un affidavit de méritos. La parte contraria se opuso, archivando coxAr&-affidavits. T la corte, el 13 de junio de 1917, de acuerdo con el invocado artículo 140, en bien de la justicia, dejó sin efecto su sentencia a fin de *201que el pleito pudiera verse en su fondo y resolverse por sus méritos. Contra la resolución de 13 de junio, se interpuso el presente recurso de apelación..
Señala la parte apelante dos errores, primero, que la corte de distrito abusó • de su discreción, y segundo, que no cabe aplicar el artículo 140 del Códig’O de Enjuiciamiento Civil en atención a lo dispuesto en la sección 3 de la ley para re-glamentar las apelaciones de las sentencias dictadas por las cortes municipales en casos civiles.
1. En su affidavit de méritos el abogado de la tercerista expuso a la corte de distrito que por varias circunstancias que detalladamente se expresan no se enteró de la inclusión del pleito en el calendario, y que habiendo sabido del seña-lamiento, fué a la corte, el 25 de abril de 1917, y celebró una entrevista con el abogado de la parte contraria obteniendo su conformidad para la suspensión del juicio, que se retiró con-fiado y no compareció al día siguiente, enterándose luego de lo ocurrido. El abogado de la parte contraria presentó su propio affidavit, negando que .hubiese prestado tal conformi-dad, y los affidavits, de otras personas en corroboración de sus manifestaciones.
Aún cuando opinamos que puede deducirse de la misma solicitud de la tercerista que su abogado no fué todo lo dili-gente que debió haber sido, esto no obstante, creemos que no se ha demostrado claramente que la corte de distrito abu-sara de su poder discrecional al actuar en la forma en que lo hizo y por tanto que no se ha cometido el primero de los errores señalados. Véase el caso de Gutiérrez et al. v. Foix et al, 23 D. P. R. 73, y los en él citados.
2. Sostiene la parte apelante que lo dispuesto en la sec-ción 3 de la ley reglamentando las apelaciones de las senten-cias de las cortes municipales es imperativo y por tanto no puede aplicarse el artículo 140 del Código de Enjuiciamiento Civil. Estamos conformes en que el precepto es imperativo, pero no en que ello impida el ejercicio de las facultades con-feridas al juez por el artículo 140. Establecida y perfeccio-*202nada la apelación de una sentencia de una corte municipal, la corte de distrito adquiere plena jurisdicción sobre el caso. Y así como no se vacilaría en aplicar el artículo 140 para de-jar sin efecto, en bien de la justicia, una sentencia anotada por- el secretario a virtud del precepto imperativo del nú-mero 1 del artículo 194 del Código de Enjuiciamiento Civil, no debe vacilarse tampoco en aplicarlo para dejar sin efecto una sentencia dictada por abandono de la acción, en cumpli-miento de lo prescrito en la sección 3 de las tantas veces ci-tada ley reglamentando apelaciones, cuando la corte se con-vence de que el abandono en verdad fué aparente y no real,
Debe declararse sin lugar el recurso- y confirmarse la re-solución apelada.

Confirmada, la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Aldrey no intervino.